Citation Nr: 1718285	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
Recognition as the Veteran's surviving spouse for purposes of entitlement to dependency and indemnity compensation (DIC), death pension, accrued benefits, and aid and spousal attendance/housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1962, and from August 1962 to July 1963.  The Veteran died on November [REDACTED], 2009.  The appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2010 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant initially requested a hearing before a Veterans Law Judge to be held in Washington, DC.  In a January 2017 statement, she withdrew her request for a hearing, and requested that her claim be forwarded to the Board for adjudication.  As such, the claim is appropriately before the Board at this time.  38 C.F.R. § 20.702(e) (2016). 

The Board observes that in the process of adjudicating this appeal it became evident that the appellant had perfected a separate appeal regarding a denial of entitlement to apportionment of the Veteran's VA benefits in September 2007, prior to the Veteran's death.  That appeal had been incorrectly closed despite it being perfected to the Board.  That claim has not been merged with the present claim, as additional development is taking place now that it has been reopened.  Therefore, the Board will not take jurisdiction of that claim at the present time, pending further development.


FINDINGS OF FACT

1. The Veteran and the appellant were married in July 1981.

2. The appellant's marriage to the Veteran was dissolved on November [REDACTED], 2007; they did not remarry after their divorce.   


CONCLUSION OF LAW

There is no legal basis to recognize the appellant as a surviving spouse for purposes of receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103, 1102 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.54 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  As explained in more detail below, the law, and not the evidence, is dispositive of the claim; as such, the duties imposed by VA's duty to notify and assist are not applicable in this matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Status as Surviving Spouse

The appellant seeks recognition as the Veteran's surviving spouse for purposes of entitlement to various death benefits.

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. §§ 3.5, 3.54 (2016).

A "surviving spouse" is defined as a person of the opposite sex whose marriage to the veteran meets the requirements of §3.1(j) and who was the spouse of a veteran at the time of the veteran's death, and: (1) lived with the veteran continuously from the date of the marriage to the date of the veteran's death except where there was separation due to the misconduct of the veteran or procured by the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held him or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. § 3.50 (b) (2016).

"Marriage" is defined as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2016).

After careful review of all evidence in the record, the Board finds that recognition as the Veteran's surviving spouse should be denied.

For purposes of background, the evidence of record reflects that the Veteran and the appellant were married on July [REDACTED], 1981.  While a divorce decree was originally issued January 1982, the appellant disputed the validity of this divorce decree.  In a July 2005 rating decision, VA agreed with the appellant's argument, and accepted the evidence that the appellant and the Veteran were still married.  

In any event, the evidence is settled in that the appellant divorced the Veteran in the State of Arizona on November [REDACTED], 2007.  As such, it is clear that the appellant was not married to the Veteran at the time of his death on November [REDACTED], 2009.    

Although the Veteran's death certificate lists the appellant as his spouse, there is no evidence in the record proving that the appellant and the Veteran ever remarried after their 2007 divorce.  In fact, the appellant, in her Notice of Disagreement, acknowledged that the divorce occurred, arguing that a right to VA benefits was included in that decree.  While she states that after her divorce, the Veteran sent her a new diamond ring and acknowledged her as his wife, there is no evidence that the parties ever entered into a "marriage" within the definition of that term after their divorce.  

The Board does acknowledge the appellant's argument in her Notice of Disagreement that the 2007 divorce decree stated that she is entitled to spousal maintenance and therefore should be entitled to the Veteran's VA benefits.  The Board observes that the decree states that "if the Veterans Assistance Program determines the [appellant] meets the requirements, she shall be entitled to some of the [Veteran's] Veteran Assistance benefits to satisfy the Spousal Maintenance."  To the extent that the appellant argues this entitles her to various death benefits from VA, per that order, such benefits are only payable if VA determines the appellant is entitled to them.  As discussed above, the Board finds that the appellant, in fact, does not meet the requirements for entitlement to death benefits as she was not a "surviving spouse" at the time of the Veteran's death.  

In short, the appellant was not the Veteran's "spouse" at the time of his death.  Absent a finding that the appellant was the Veteran's "spouse," the Board need not address the issue of cohabitation or remarriage as the threshold criteria for designation as a "surviving spouse" has not been met.  Therefore, recognition as the Veteran's surviving spouse is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).



ORDER

Recognition as a surviving spouse is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


